Citation Nr: 0631374	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  05-06 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
umbilical hernia.   

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and December 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

In May 2006 the veteran testified at a hearing before the 
undersigned Veterans Law Judge; a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  A January 1980 RO decision denied entitlement to service 
connection for an umbilical hernia.

2.  Evidence received subsequent to the January 1980 RO 
decision does not raise a reasonable possibility of 
substantiating the veteran's umbilical hernia claim.

3.  A low back disorder was not manifested during the 
veteran's active military service or in the first postservice 
year, and is not shown to be related to the veteran's 
military service.


CONCLUSIONS OF LAW

1.  The January 1980 RO decision denying service connection 
for an umbilica hernia is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005).

2.  Evidence received since the January 1980 decision is not 
new and material, and the veteran's claim of service 
connection for an umbilical hernia is not reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.156(a) (2006).

3.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a January 2003 letter, the veteran was informed of the 
evidence and information necessary to substantiate his low 
back claim, the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  The VCAA letters have informed the veteran that he 
should submit any medical evidence pertinent to his claim.  
The Board notes that VCAA notice in this case was provided to 
the appellant prior to the initial adjudications.  Pelegrini.

As to the issue of whether new and material evidence has been 
received to reopen a claim of service connection for a hernia 
disability, the January 2003 letter notified the veteran of 
the evidence and information that is necessary to reopen the 
claim and of what evidence and information was necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  Kent V. Nicholson, 20 Vet. App. 1 (2006).

The veteran has also received notice regarding ratings of the 
disabilities on appeal and effective dates of awards per 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  As there 
is no evidence that the veteran suffered an injury, disease 
or event related to the disabilities at issue during his 
military service, an examination for an opinion as to a 
possible relationship between the claimed disabilities and 
the veteran's military service is not necessary.  38 C.F.R. 
§ 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004).

A report of contact dated in November 2004 revealed that the 
veteran indicated that he had been treated for his hernia 
shortly after service in 1979 and 1980 at the VAMC Lakeside.  
Internal VA correspondence dated in February 2005 essentially 
reflected that there were no records pertaining to the 
veteran at the Lakeside VAMC.  The veteran has not identified 
any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.

I.  Low back

The veteran's September 1976 service entrance examination 
reveals that clinical evaluation of the spine was normal.

On the report of medical history portion of the veteran's 
September 1979 service examination, the veteran denied 
recurrent back pain.  The veteran's September 1979 service 
separation examination reveals that clinical evaluation of 
the spine was normal.

At an October 1979 VA examination, the veteran made no 
complaints related to back problems.

At a VA examination in December 1981, the veteran made 
complaints of having suffered a back injury as a result of a 
car accident.  There was no diagnosis pertaining to any back 
disorder.

A report of medical examination dated in February 1983 
revealed that the veteran's spine was normal.  On the report 
of medical history portion of the February 1983 examination 
the veteran denied recurrent back pain.  

Clinical evaluation performed during a June 1992 examination 
by the Reserves reveals that the veteran's spine was 
clinically evaluated as normal.  

On a May 1997 report of medical history form, the veteran 
denied recurrent back pain.  On a report of medical 
examination dated in May 1997, clinical evaluation of the 
spine was normal.  

A private medical record reflects that the veteran indicated 
that he began having lumbosacral sprain beginning January 10, 
1999.  A private medical record dated in December 1999 noted 
that the veteran had acute lumbosacral sprain, and the 
prognosis was satisfactory.  

A VA record dated in December 2002 noted that the veteran 
presented with a longstanding history of low back pain, with 
apparent worsening the last three months with no history of 
trauma.  The diagnosis was chronic low back pain.  

At a January 2003 VA examination, it was noted that the 
veteran's spine range of motion was normal without pain 
limitation.  

In May 2006 the veteran gave testimony at a hearing before 
the undersigned Board member.  He indicated that the first 
time he had sought physical help for his back was sometime in 
1984 or 1987, following an automobile accident.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records contain no mention of 
complaints or findings pertaining to a low back disorder.  
The Board here observes that the veteran's spine was 
clinically evaluated as normal on his September 1979 service 
separation examination.  Further, the veteran specifically 
denied that he had back pain at that time.  Consequently, 
service connection for a low back disorder on the basis that 
it became manifest in service, and persisted, is not 
warranted.  Furthermore, there is no competent (medical) 
evidence that suggests that a low back disability might be 
related to service.  Because he is a layperson, and has no 
medical training/expertise, the veteran's own statements to 
the effect that he acquired a low back disability as a result 
of his military service are not competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

In short, the preponderance of the evidence is against this 
claim.  Accordingly, it must be denied.

II.  Umbilical hernia

The veteran's claim of service connection for this disability 
was denied by a January 1980 rating decision.  The January 
1980 decision is final, and a claim which is the subject of a 
prior final decision may be reopened if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In December 2002 the veteran requested that his hernia claim 
be reopened.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence of record at the time of the January 1980 rating 
decision included the veteran's September 1976 service 
entrance examination which noted a small umbilical hernia, 
asymptomatic.  The September 1979 service separation 
examination also noted a small umbilical hernia.  Also of 
record was an October 1979 VA examination that reflected that 
his hernia was easily reducible.

A rating decision dated in January 1980 denied entitlement to 
service connection for an umbilical hernia.  The rating 
decision observed that the entrance examination of 
September 23, 1976, noted a small umbilical hernia which was 
asymptomatic.  The January 1980 rating decision noted that 
the veteran's hernia condition was not demonstrated to have 
been aggravated during service.

Subsequent to January 1980, the evidence includes a VA 
examination in December 1981 with a diagnosis of status post 
umbilical repair by history.

In written argument received in March 2006, the veteran's 
representative repeated an assertion forwarded by the veteran 
that his September 1976 service entrance examination 
contained no findings related to an umbilical hernia.  

In May 2006 the veteran gave testimony at a hearing before 
the undersigned Board member.  The veteran indicated that he 
began having problems with his umbilical hernia while he was 
in the service.  The veteran repeated his assertion that he 
had undergone surgery for his hernia at the Lakeside VA 
Hospital.  The veteran indicated that his hernia disability 
continued to limit his exercise and limit his daily living 
functions.  The veteran indicated that he noticed hernia 
problems during service but was able to limit his work as a 
lot of it was mostly self-paced.

The evidence added to the claims file subsequent to January 
1980 does not raise a reasonable possibility of 
substantiating the hernia claim.  There is nothing that shows 
that the veteran's pre-existing hernia disability underwent 
any worsening during service or was in any way aggravated by 
virtue of the veteran's military service.  In fact, the new 
evidence simply shows the existence of a hernia, a fact that 
was previously of record at the time of the January 1980 
denial.  In short, the Board finds that the evidence is not 
new and material under 38 C.F.R. § 3.156.  As such, the 
veteran's claim of entitlement to service connection for an 
umbilical hernia disability is not reopened.


ORDER

New and material evidence having not been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for an umbilical hernia is denied.

Service connection for a low back disorder is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


